MEMORANDUM **
Ference B. Lang appeals from the district court’s order denying his 28 U.S.C. § 2255 habeas motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Lang contends that he received ineffective assistance of counsel at trial. This contention fails because Lang has not shown a reasonable probability that, but for counsel’s conduct, the result of the trial would have been different. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); United States v. Sanchez-Cervantes, 282 F.3d 664, 671-72 (9th Cir.2002).
Lang also contends that his constitutional rights were violated because facts that increased the maximum penalty were neither alleged in the indictment nor proved beyond a reasonable doubt. As Lang concedes, this contention is foreclosed. See Sanchez-Cervantes, 282 F.3d at 671.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.